Name: Regulation (EU) 2015/477 of the European Parliament and of the Council of 11 March 2015 on measures that the Union may take in relation to the combined effect of anti-dumping or anti-subsidy measures with safeguard measures
 Type: Regulation
 Subject Matter: EU finance;  international affairs;  cooperation policy;  trade;  competition
 Date Published: nan

 27.3.2015 EN Official Journal of the European Union L 83/11 REGULATION (EU) 2015/477 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2015 on measures that the Union may take in relation to the combined effect of anti-dumping or anti-subsidy measures with safeguard measures (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the European Economic and Social Committee, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 452/2003 (2) has been substantially amended (3). In the interests of clarity and rationality, that Regulation should be codified. (2) By Council Regulation (EC) No 1225/2009 (4), common rules were laid down for protection against dumped imports from countries which are not members of the Union. (3) By Council Regulation (EC) No 597/2009 (5), common rules were laid down for protection against subsidised imports from countries which are not members of the Union. (4) By Council Regulation (EC) No 260/2009 (6) and Council Regulation (EC) No 625/2009 (7), common rules were laid down for the adoption of safeguard measures against imports from certain countries which are not members of the Union. Safeguard measures may take the form of tariff measures applicable either to all imports or to those imports in excess of a pre-determined quantity. Such safeguard measures imply that the goods are eligible to enter the Union market upon payment of the relevant duties. (5) The importation of certain goods may be subject to both anti-dumping or anti-subsidy measures on the one hand and safeguard tariff measures on the other. The objectives of the former are to remedy market distortions created by unfair trading practices, whilst the objectives of the latter are to grant relief against greatly increased imports. (6) However, the combination of anti-dumping or anti-subsidy measures with safeguard tariff measures on one and the same product could have an effect greater than that intended or desirable in terms of the Union's trade defence policy and objectives. In particular, such a combination of measures could place an undesirably onerous burden on certain exporting producers seeking to export to the Union, which may have the effect of denying them access to the Union market. (7) Consequently, exporting producers seeking to export to the Union should not be subject to undesirably onerous burdens and should continue to have access to the Union market. (8) It is therefore desirable to ensure that the objectives of the safeguard tariff measures and anti-dumping and/or anti-subsidy measures can be met without denying those exporting producers access to the Union market. Therefore, specific provisions should be laid down to enable the Commission, where it considers it appropriate, to take action with a view to ensuring that a combination of anti-dumping or anti-subsidy measures with safeguard tariff measures on the same product does not have such an effect. (9) While it may be foreseeable that both the safeguard duty and the anti-dumping or anti-subsidy measures may become simultaneously applicable to the same product, it is not always possible to determine in advance at which precise point in time this may occur. Therefore, the Commission should be in a position to provide for such a situation in a manner ensuring sufficient predictability and legal certainty for all operators concerned. (10) The Commission may consider it appropriate to amend, suspend or repeal anti-dumping and/or anti-subsidy measures or to provide for exemptions in whole or in part from any anti-dumping or countervailing duties which would otherwise be payable, or to adopt any other special measures. Any suspension or amendment of, or exemption from, anti-dumping or anti-subsidy measures should be granted only for a limited period of time. (11) Any measures taken under this Regulation should be applicable from the date of their entry into force, unless otherwise specified therein, and should therefore not provide a basis for the reimbursement of duties collected prior to that date. (12) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (8), HAVE ADOPTED THIS REGULATION: Article 1 1. Where the Commission considers that a combination of anti-dumping or anti-subsidy measures with safeguard tariff measures on the same imports could lead to effects greater than is desirable in terms of the Union's trade defence policy, it may adopt such of the following measures as it deems appropriate, in accordance with the examination procedure referred to in Article 3(2): (a) measures to amend, suspend or repeal existing anti-dumping and/or anti-subsidy measures; (b) measures to exempt imports in whole or in part from anti-dumping or countervailing duties which would otherwise be payable; (c) any other special measures considered appropriate in the circumstances. 2. Any amendment, suspension or exemption pursuant to paragraph 1 shall be limited in time and shall apply only when the relevant safeguard measures are in force. Article 2 Any measure adopted pursuant to this Regulation shall apply from its date of entry into force. It shall not serve as a basis for the reimbursement of duties collected prior to that date unless otherwise provided in that measure. Article 3 1. The Commission shall be assisted by the Committee established by Article 15(1) of Regulation (EC) No 1225/2009. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 4 Regulation (EC) No 452/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Position of the European Parliament of 11 February 2015 (not yet published in the Official Journal) and decision of the Council of 2 March 2015. (2) Council Regulation (EC) No 452/2003 of 6 March 2003 on measures that the Community may take in relation to the combined effect of anti-dumping or anti-subsidy measures with safeguard measures (OJ L 69, 13.3.2003, p. 8). (3) See Annex I. (4) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51). (5) Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (OJ L 188, 18.7.2009, p. 93). (6) Council Regulation (EC) No 260/2009 of 26 February 2009 on the common rules for imports (OJ L 84, 31.3.2009, p. 1). (7) Council Regulation (EC) No 625/2009 of 7 July 2009 on common rules for imports from certain third countries (OJ L 185, 17.7.2009, p. 1). (8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Repealed Regulation with the amendment thereto Council Regulation (EC) No 452/2003 (OJ L 69, 13.3.2003, p. 8) Regulation (EU) No 37/2014 of the European Parliament and of the Council (OJ L 18, 21.1.2014, p. 1) Only point 10 of the Annex ANNEX II Correlation table Regulation (EC) No 452/2003 This Regulation Article 1 Article 1 Article 2 Article 2 Article 2a Article 3  Article 4 Article 3 Article 5  Annex I  Annex II